Case: 18-13727    Date Filed: 09/23/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13727
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:17-cr-00014-HL-TQL-4


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus


SUSIE HALL SHERMAN,

                                                          Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 23, 2019)

Before MARCUS, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13727    Date Filed: 09/23/2019   Page: 2 of 2


      D. Nicole Williams, appointed counsel for Susie Hall Sherman in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Sherman’s conviction and sentence are AFFIRMED.




                                         2